Citation Nr: 0843310	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-04 981	)	DATE
	)
	)


THE ISSUE

Whether a December 2006 decision of the Board of Veterans' 
Appeals (Board) should be reversed or revised on the basis of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The moving party is a veteran who served on active duty from 
August 1998 to June 1999.

This matter is before the Board from the veteran's motion 
that a Board decision promulgated December 14, 2006, 
contained CUE to the extent it denied service connection for 
chronic disabilities of the right and left wrist.


FINDINGS OF FACT

1.  The correct facts were before the Board at the time of 
the December 14, 2006, decision.

2.  The denial of service connection for disabilities of both 
wrists by the Board decision of December 14, 2006, was 
consistent with the evidence then of record and the law in 
effect at that time.


CONCLUSION OF LAW

The December 2006 Board decision's denial of service 
connection for chronic disabilities of the right and left 
wrist was not the product of CUE.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not apply to claims of CUE in 
prior Board decisions or in prior rating decisions.  See 
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

        (2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Accordingly, 
the Board is permitted to seek guidance as to the existence 
of CUE in prior Board decisions based on years of prior 
caselaw regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 
(1993).

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  In this case, the veteran contends 
there was CUE in the December 2006 decision in finding that 
chronic disabilities of both wrists were not manifested 
during active service or at any time thereafter.  The veteran 
contends that he was diagnosed with tendonitis of both wrists 
during service, and that his treating physician found the 
same symptoms to be evident.  The Board concludes that the 
veteran's motion for revision is enough to satisfy the 
requirements of clearly and specifically the alleged clear 
and unmistakable error, or errors, of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  See 38 C.F.R. § 20.1404(b), supra; 
see also Canady v. Nicholson, 20 Vet. App. 393 (2006) 
(authorizing the Board to read sympathetically requests for 
revision based upon CUE).   

A review of the December 2006 Board decision reflects that it 
stated the following regarding the service medical records:

The veteran's service medical records 
indicate that he was seen for bilateral 
wrist pain.  A September 16, 1998, 
treatment record states that the veteran 
complained of left wrist pain and 
popping.  An impression of left wrist 
tendonitis was advanced.  A September 21, 
1998, treatment record conveys that the 
veteran complained of bilateral wrist 
pain which was aggravated by physical 
training exercises.  An impression of 
bilateral wrist tendonitis was advanced.  
An October 1998 treatment record states 
that the veteran complained of bilateral 
wrist pain and finger numbness.

The Board further stated in the December 2006 decision that 
while the veteran's physician noted a positive right carpal 
tunnel syndrome test, the physician did not diagnose the 
veteran with carpal tunnel syndrome.

More importantly, the Board's December 2006 decision reflects 
that its findings of no chronic disabilities of either wrist 
was based upon a March 2006 VA medical examination.  The 
Board stated the following with respect to that examination:

At a March 2006 VA examination for 
compensation purposes, the veteran 
complained of bilateral wrist pain which 
radiated from his cervical spine.  He 
reported that he had been diagnosed with 
right carpal tunnel syndrome.  On 
examination of the wrists, the veteran 
exhibited no abnormalities.  
Contemporaneous X-ray studies of the 
wrists were negative for any 
abnormalities.  The examiner commented 
that:

Objective data does not support a 
diagnosis for the bilateral wrists 
at this time. ... Since there is no 
diagnosis for the wrists, there 
cannot be any etiologically related 
or secondary relationship to the 
cervical spine disability.'

A review of these records confirms that this is an accurate 
summary of their findings regarding the veteran's wrists.  
Therefore, the Board correctly discussed the evidence of 
record at that time.  The veteran has not alleged that the 
Board did not have the correct facts before it.  

In support of his motion, the veteran has submitted a private 
medical record dated in March 2007.  Since that record was 
not in existence or before the Board when the December 2006 
decision was made, it cannot be considered.

The law in effect in 2006 regarding entitlement to service 
connection for a disability is the same as now.  Essentially, 
service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, pertinent to the veteran's arguments, is secondary to a 
service-connected condition.  38 C.F.R. § § 3.303(a), 3.310.   
To prevail on the issue of service connection (whether direct 
or secondary), there must be medical evidence of a current 
disability  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In the December 2006 decision, the Board concluded, based on 
the evidence described above, that the veteran did not have a 
current disability.  The fact that he received treatment in-
service for his wrists was fully discussed, but regardless of 
in-service treatment, the medical evidence must still show 
that the veteran has the claimed disability.  Considering the 
findings and opinion from the VA examination, the Board's 
determination that the veteran did not satisfy the 
prerequisite of having a current disability cannot be said to 
be erroneous.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).   The Board also observes 
that the law has long held that in the absence of proof of a 
present disability there can be no valid claim.  See 38 
U.S.C. §§ 1110, 1131 (West 2002); see also Brammer v. Brown, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  

In view of the foregoing, the Board finds that denial of 
service connection for disabilities of both wrists by the 
Board decision of December 14, 2006, was consistent with the 
evidence then of record and the law in effect at that time.  
As such, the veteran's contentions regarding the medical 
findings of chronic bilateral wrist disabilities constitute 
no more than a disagreement as to how the facts were weighed 
or evaluated, which the law specifically states does not 
constitute CUE.  38 C.F.R. § 20.1403(d)(3).  

No other allegation of CUE in the December 2006 Board 
decision has been made.  

For the reasons detailed above, the Board concludes that the 
December 2006 decision was not the product of CUE.  
Therefore, the benefit sought in this case must be denied.


ORDER

Inasmuch as the December 2006 Board decision was not the 
product of CUE, the motion to revise or reverse that decision 
is denied.



                       
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



